DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on January 11th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 11th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 5, with respect to the rejections of claim 14 under 35 U.S.C 112 have been fully considered and are persuasive. Therefore, the rejection of claim 14 has been withdrawn. 
Applicant's arguments, see pgs. 5-10, with respect to the rejections of claims 14-20 under 35 U.S.C 102 and/or 103(a) have been considered but are not persuasive in view of the following reasons. 
Applicant argues that Sadaka fails to disclose “wherein the upper dielectric layer is integrally formed as a whole” as recited in amended claim 14 (see Applicants’ argument and pgs. 5-10). The Examiner respectfully disagrees because the above limitation only requires the upper dielectric layer integrally formed as a whole, but not as single composition layer and that Sadaka discloses dielectric material 212 is formed over and attached to the surface of the dielectric material 202 to form a complete whole layer that including two different materials and there is no spacing/gap separation in the interface between dielectric material 212 and dielectric material 202 (see Figs. 2F-2K and [0040-0041], [0053-0055] ). Furthermore, the amended claim 14 recite a method of “integrally formed as a whole” while the amended claim 14 recites a product claim. It should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 14 is directed to a device, the method of forming the upper dielectric layer is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…integrally formed” stated in claim 14 has not been given any patentable weight. MPEP 2113 [R-1]. Therefore, the Examiner respectfully submits that Sadaka discloses all limitations of amended claims 14-16 and in combination with Yang to disclose all limitations of claims 17-20 in view of the above reasons. 
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained.      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadaka (Pub. No.: US 2013/0020704 A1).

    PNG
    media_image1.png
    332
    788
    media_image1.png
    Greyscale

Regarding claim 14, Sadaka discloses a semiconductor structure in Figs. 2A-2K, comprising: a lower dielectric layer (dielectric material 102) (see Fig. 2D and [0036]); at least one lower metallization structure (conductive material 105 of device structure 106) embedded in the lower dielectric layer (see Fig. 2D and [0036-0037], [0048]); an upper dielectric layer (combination of dielectric material 202 and dielectric material 212) forming a dielectric-to-dielectric bond with the lower dielectric layer (bonding between dielectric material 102 and 212) (see Fig. 2K and [0050], [0065], dielectric material 212 is formed over and attached to the surface of the dielectric material 202 to form a complete whole layer that including two different materials and there is no spacing/gap separation in the interface between dielectric material 212 and dielectric material 202) (see Figs. 2F-2K and [0040-0041], [0053-0055]); and at least one upper metallization structure (conductive material 205 of device structure 206) embedded in the upper dielectric layer and forming a metal-to-metal bond with the lower metallization structure (see Figs. 2E, 2K and [0050], [0072]), and the dielectric-to-dielectric bond and the metal-to-metal bond are located at different levels (bond interfaces 302 and bond interface 304 are not at the same level) (see Fig. 2K and [0072]). 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 14 is directed to a device, the method of forming the upper dielectric layer is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…integrally formed” stated in claim 14 has not been given any patentable weight. MPEP 2113 [R-1]. Therefore, the Examiner respectfully submits that Sadaka discloses all limitations of amended claims 14-16 and in 
Regarding claim 15, Sadaka discloses the semiconductor structure of claim 14, wherein the metal-to-metal bond is laterally surrounded by the upper dielectric layer (dielectric material 202 and dielectric material 212 surrounding interface 302) (see Fig. 2K).
Regarding claim 16, Sadaka discloses the semiconductor structure of claim 14, wherein the lower metallization structure and the upper metallization structure comprise a same material (conductive materials 205 same as conductive material 105) (see [0050]).
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Pub. No.: US 2014/0175655 A1), hereinafter as Chen.
Regarding claim 14, Chen discloses a semiconductor structure in Figs. 3B-3E, comprising: a lower dielectric layer (first oxide layer 302) (see Fig. 3E and [0027]); at least one lower metallization structure (fist copper layer 304) embedded in the lower dielectric layer (see Figs. 3D-3E and [0031-0032]); an upper dielectric layer (second oxide layer 312) forming a dielectric-to-dielectric bond with the lower dielectric layer (see Fig. 3E and [0029-0030], [0033]), wherein the upper dielectric layer is integrally formed as a whole (second oxide layer 312 is a complete whole layer); and at least one upper metallization structure (second copper layer 314) embedded in the upper dielectric layer and forming a metal-to-metal bond with the lower metallization structure (see Fig. 3E and [0029], [0032-0033]), and the dielectric-to-dielectric bond and the metal-to-metal bond are located at different levels (bonding interface of copper layers 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 14 is directed to a device, the method of forming the upper dielectric layer is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…integrally formed” stated in claim 14 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 15, Chen discloses the semiconductor structure of claim 14, wherein the metal-to-metal bond is laterally surrounded by the upper dielectric layer (surrounding by second oxide layer 312) (see Fig. 3E). 
Regarding claim 16, Chen discloses the semiconductor structure of claim 14, wherein the lower metallization structure and the upper metallization structure comprise a same material (both are copper) (see [0032-0033]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (Pub. No.: US 2013/0020704 A1) as applied to claim 14 above, and further in view of Yang (Pub. No.: US 2021/0134747 A1).
Regarding claim 17, Sadaka discloses the semiconductor structure of claim 14, but fails to disclose further comprising an etch stop layer laterally extending over the upper dielectric layer and the upper metallization structure. 
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 214 and etch stop layer 218) laterally extending over an upper dielectric layer (insulating layer 220) and an upper metallization structure (conductive material 234/liner 232a), at least one conductive plug (conductive structure 216) vertically through the etch stop layer and in contact with the upper metallization structure, and at least one top metallization structure (conductive structure 212), and the conductive plug is vertically between the top metallization structure and the upper 
Incorporating the etch stop layer (dielectric layer 214 and etch stop layer 218), the conductive plug (conductive structure 216) and the top metallization structure (conductive structure 212) of Yang into the semiconductor device of Sadaka to connecting with the upper metallization structure (device structure 206) for forming the recited structure in claims 17-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the top metallization structure of Yang into the semiconductor device of Sadaka because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
Regarding claim 18, Sadaka discloses the semiconductor structure of claim 14, but fails to disclose further comprising at least one conductive plug vertically through the etch stop layer and in contact with the upper metallization structure.
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 214 and etch stop layer 218) laterally extending over an upper dielectric layer (insulating layer 220) and an upper metallization structure (conductive material 234/liner 232a), at least one conductive plug (conductive structure 216) vertically through the etch stop layer and in contact with the upper metallization structure, and at least one top metallization structure (conductive structure 212), and the conductive plug is vertically between the top metallization structure and the upper 
Incorporating the etch stop layer (dielectric layer 214 and etch stop layer 218), the conductive plug (conductive structure 216) and the top metallization structure (conductive structure 212) of Yang into the semiconductor device of Sadaka to connecting with the upper metallization structure (device structure 206) for forming the recited structure in claims 17-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the top metallization structure of Yang into the semiconductor device of Sadaka because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
 Regarding claim 19, the combination of Sadaka and Yang discloses the semiconductor structure of claim 18, but Sadaka fails to disclose further comprising at least one top metallization structure, and the conductive plug is vertically between the top metallization structure and the upper metallization structure.
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 214 and etch stop layer 218) laterally extending over an upper dielectric layer (insulating layer 220) and an upper metallization structure (conductive material 234/liner 232a), at least one conductive plug (conductive structure 216) vertically through the etch stop layer and in contact with the upper metallization structure, and at least one top metallization structure (conductive structure 212), and the 
Incorporating the etch stop layer (dielectric layer 214 and etch stop layer 218), the conductive plug (conductive structure 216) and the top metallization structure (conductive structure 212) of Yang into the semiconductor device of Sadaka to connecting with the upper metallization structure (device structure 206) for forming the recited structure in claims 17-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the top metallization structure of Yang into the semiconductor device of Sadaka because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
Regarding claim 20, Sadaka discloses the semiconductor structure of claim 14, but fails to disclose further comprising at least one top metallization structure, and the conductive plug is vertically between the top metallization structure and the upper metallization structure.
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 114 and etch stop layer 118) laterally extending under an upper dielectric layer (insulating layer 120) and an lower metallization structure (conductive material 134/liner 132a), at least one conductive plug (conductive structure 116) vertically through the etch stop layer and in contact with the lower metallization 
Incorporating the etch stop layer (dielectric layer 114 and etch stop layer 118), the conductive plug (conductive structure 116) and the bottom metallization structure (conductive structure 112) of Yang into the semiconductor device of Sadaka to connecting with the lower metallization structure (device structure 106) for forming the recited structure in claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the bottom metallization structure of Yang into the semiconductor device of Sadaka because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2014/0175655 A1), hereinafter as Chen as applied to claim 14 above, and further in view of Yang (Pub. No.: US 2021/0134747 A1).
Regarding claim 17, Chen discloses the semiconductor structure of claim 14, but fails to disclose further comprising an etch stop layer laterally extending over the upper dielectric layer and the upper metallization structure. 
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 214 and etch stop layer 218) laterally extending over an 
Incorporating the etch stop layer (dielectric layer 214 and etch stop layer 218), the conductive plug (conductive structure 216) and the top metallization structure (conductive structure 212) of Yang into the semiconductor device of Chen for connecting with the upper metallization structure (second copper 314) for forming the recited structure in claims 17-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the top metallization structure of Yang into the semiconductor device of Chen because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
Regarding claim 18, Chen discloses the semiconductor structure of claim 14, but fails to disclose further comprising at least one conductive plug vertically through the etch stop layer and in contact with the upper metallization structure.
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 214 and etch stop layer 218) laterally extending over an 
Incorporating the etch stop layer (dielectric layer 214 and etch stop layer 218), the conductive plug (conductive structure 216) and the top metallization structure (conductive structure 212) of Yang into the semiconductor device of Chen for connecting with the upper metallization structure (second copper layer 314) for forming the recited structure in claims 17-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the top metallization structure of Yang into the semiconductor device of Chen because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
 Regarding claim 19, the combination of Chen and Yang discloses the semiconductor structure of claim 18, but Chen fails to disclose further comprising at least one top metallization structure, and the conductive plug is vertically between the top metallization structure and the upper metallization structure.
Yang discloses a semiconductor structure comprising further comprising an etch 
Incorporating the etch stop layer (dielectric layer 214 and etch stop layer 218), the conductive plug (conductive structure 216) and the top metallization structure (conductive structure 212) of Yang into the semiconductor device of Chen for connecting with the upper metallization structure (second copper layer 314) for forming the recited structure in claims 17-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the top metallization structure of Yang into the semiconductor device of Chen because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    
Regarding claim 20, Chen discloses the semiconductor structure of claim 14, but fails to disclose further comprising at least one top metallization structure, and the 
Yang discloses a semiconductor structure comprising further comprising an etch stop layer (dielectric layer 114 and etch stop layer 118) laterally extending under an upper dielectric layer (insulating layer 120) and an lower metallization structure (conductive material 134/liner 132a), at least one conductive plug (conductive structure 116) vertically through the etch stop layer and in contact with the lower metallization structure, and at least one bottom metallization structure (conductive structure 112), and the conductive plug is vertically between the lower metallization structure and the bottom metallization structure (see Fig. 5 and [0021-0024], [0030]).
Incorporating the etch stop layer (dielectric layer 114 and etch stop layer 118), the conductive plug (conductive structure 116) and the bottom metallization structure (conductive structure 112) of Yang into the semiconductor device of Chen to connecting with the lower metallization structure (second copper layer 314) for forming the recited structure in claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the etch stop layer, the conductive plug and the bottom metallization structure of Yang into the semiconductor device of Chen because having the combined structure would provide reliable and effective interconnection structure for the upper metallization structure to connect to the semiconductor devices within the substrate for providing a conventional and compact package of semiconductor chip.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818